EXHIBIT 10.32

Compensation Arrangements for Named Executive Officers of Avaya Inc. (“Avaya” or
“the Company”)

In addition to participation in certain plans and/or arrangements already filed
and identified as exhibits to this Form 10-K, the following applies with respect
to the Company’s former Chairman of the Board, President and Chief Executive
Officer (“CEO”), the current President and CEO and the other four most highly
compensated executive officers (together, the “Named Executive Officers”) for
fiscal 2006:

Salaries for fiscal 2006 were:

Donald K. Peterson

 

$

940,000

 

Former Chairman of the Board, President and Chief Executive Officer

 

 

 

Louis J. D’Ambrosio

 

$

536,905

 

Director, President and Chief Executive Officer

 

 

 

Pamela F. Craven

 

$

390,000

 

Chief Administrative Officer

 

 

 

Garry K. McGuire

 

$

470,000

 

Chief Financial Officer and Senior Vice President—Corporate Development

 

 

 

Francis M. Scricco

 

$

475,000

 

Senior Vice President—Avaya Global Services

 

 

 

Michael C. Thurk

 

$

517,857

 

Chief Operating Officer

 

 

 

 

As indicated on a Current Report on Form 8-K dated July 28, 2006, Mr. Peterson
ceased serving as the Company’s President and CEO effective July 24, 2006 and,
effective as of September 30, 2006, he ceased serving as a Director of Avaya.

Mr. D’Ambrosio was appointed President and CEO of the Company effective July 24,
2006, and his base salary was modified as of that date. The amount indicated
above represents amounts earned before that date using his prior base salary of
$475,000 plus amounts earned after that date through the remainder of fiscal
2006 at his current base salary of $800,000. He was elected a Director of the
Company on November 2, 2006.

Mrs. Craven was appointed Chief Administrative Officer of the Company effective
August 3, 2006, and her base salary was modified as of August 1, 2006. The
amount indicated above represents amounts earned before that date using her
prior base salary of $380,000 plus amounts earned after that date through the
remainder of fiscal 2006 at her current base salary of $440,000.

As indicated on a Current Report on Form 8-K dated October 5, 2006, Mr. McGuire
will retire as Chief Financial Officer and Senior Vice President—Corporate
Development, effective December 31, 2006.

Mr. Scricco’s base salary for fiscal 2006 remained unchanged from fiscal 2005.

Mr. Thurk was appointed Chief Operating Officer of the Company effective
July 24, 2006, and his base salary was modified as of that date. The amount
indicated above represents amounts earned before that date using his prior base
salary of $475,000 plus amounts earned after that date through the remainder of
fiscal 2006 at his current base salary of $700,000. He was elected a Director of
the Company on November 2, 2006.

In addition to the above base salaries and participation in the other plans
and/or arrangements already filed and identified as exhibits to this Form 10-K,
during fiscal 2006 the Company provided the Named Executive Officers with, and
in fiscal 2007 may provide to its continuing Named Executive Officers, certain
fringe benefits, including one or more of the following:  financial counseling
services, a car allowance, reimbursement for home security systems, certain
temporary housing expenses, limited use of the corporate aircraft and
automobiles for personal reasons and company-provided health physical
examinations. The Compensation Committee of the Company’s Board of Directors
periodically reviews fringe benefits made available to the Company’s executive
officers, including the CEO, to ensure that they are in line with market
practice.


--------------------------------------------------------------------------------